

116 S1060 IS: Defending Elections from Threats by Establishing Redlines Act of 2019
U.S. Senate
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1060IN THE SENATE OF THE UNITED STATESApril 8, 2019Mr. Van Hollen (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo deter foreign interference in United States elections, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Defending Elections from Threats by Establishing Redlines Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Determination of foreign interference in United States elections Sec. 101. Determination of foreign interference in United States elections. Sec. 102. Updated report on oligarchs and parastatal entities of the Russian Federation. TITLE II—Deterring interference in United States elections by the Russian Federation Sec. 201. Report on estimated net worth of President Vladimir Putin and other senior foreign political figures of the Russian Federation. Sec. 202. Imposition of sanctions. Sec. 203. Congressional review of waiver, suspension, and termination of sanctions. Sec. 204. Sense of Congress on strategy on coordination with European Union. TITLE III—Deterring interference in United States elections by other foreign governments Sec. 301. Briefing on interference in United States elections. Sec. 302. Sense of Congress on deterrence strategies for interference in United States elections by foreign governments of concern.  2.DefinitionsIn this Act:
 (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code. (2)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Rules and Administration of the Senate; and
 (B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on House Administration of the House of Representatives.
 (3)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means— (A)the appropriate congressional committees;
 (B)the majority leader and minority leader of the Senate; and (C)the Speaker, the majority leader, and the minority leader of the House of Representatives.
 (4)Election and campaign infrastructureThe term election and campaign infrastructure means information and communications technology and systems used by or on behalf of— (A)the Federal Government or a State or local government in managing the election process, including voter registration databases, voting machines, voting tabulation equipment, equipment for the secure transmission of election results, and other systems; or
 (B)a principal campaign committee or national committee (as those terms are defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) with respect to strategy or tactics affecting the conduct of a political campaign, including electronic communications, and the information stored on, processed by, or transiting such technology and systems.
 (5)Federal election cycleThe term Federal election cycle means the period beginning on the day after the date of the most recent election for members of the House of Representatives and ending on the date of the next election for members of the House of Representatives.
 (6)Foreign personThe term foreign person means a person that is not a United States person. (7)GoodThe term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
			(8)Interference in United States elections
 (A)In generalExcept as provided in subparagraph (B), the term interference, with respect to a United States election, means any of the following actions of the government of a foreign country, or any person acting as an agent of or on behalf of such a government, undertaken with the intent to influence the election:
 (i)Obtaining unauthorized access to election and campaign infrastructure or related systems or data and releasing such data or modifying such infrastructure, systems, or data.
 (ii)Unlawfully blocking or degrading otherwise legitimate and authorized access to election and campaign infrastructure or related systems or data.
 (iii)Significant unlawful contributions or expenditures for advertising, including on the internet. (iv)Using social, other internet-based, or traditional media to spread information to individuals in the United States without disclosing that such information is being disseminated by a foreign government or a foreign person acting on behalf of a foreign government.
					(B)Exceptions
 (i)Exception for publicly identified statementsThe term interference, with respect to a United States election, does not include— (I)any public statement by a foreign leader, official, or government agency with respect to a candidate for office, official of the United States Government, or policy of the United States, if it is clear that the statement is made by that foreign leader, government official, or government agency and no effort has been made to conceal the individual or entity making the statement; or
 (II)any other statement if a foreign government is readily and publicly identifiable as the source of the statement.
 (ii)Exception for foreign government broadcastsThe term interference, with respect to a United States election, does not include the broadcast of views of a foreign government through broadcast channels owned or controlled by that government, if that ownership or control is readily and publicly identifiable.
 (9)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (10)PersonThe term person means individual or entity. (11)United States electionThe term United States election means any United States Federal election.
 (12)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				IDetermination of foreign interference in United States elections
			101.Determination of foreign interference in United States elections
 (a)In generalNot later than 60 days after a United States election, the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, the Director of the Central Intelligence Agency, the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Secretary of Homeland Security, shall—
 (1)determine with a high level of confidence whether or not the government of a foreign country, or any foreign person acting as an agent of or on behalf of that government, knowingly engaged in interference in the election; and
 (2)submit to the appropriate congressional committees and leadership a report on that determination, including, if the Director determines that interference did occur—
 (A)an identification of the government or foreign person that engaged in such interference; and (B)if the Government of the Russian Federation, or any foreign person acting as an agent of or on behalf of that Government, engaged in such interference, a list of any senior foreign political figures or oligarchs in the Russian Federation identified under section 241(a)(1)(A) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 131 Stat. 922) who directly or indirectly contributed to such interference.
 (b)Additional reportingIf the Director of National Intelligence determines and reports under subsection (a) that neither the government of a foreign country nor any foreign person acting as an agent of or on behalf of that government knowingly engaged in interference in a United States election, and the Director subsequently determines that that government, or such a foreign person, did engage in such interference, the Director shall, not later than 60 days after making that determination, submit to the appropriate congressional committees and leadership—
 (1)a report on the subsequent determination; and
 (2)if the Director determines that the Government of the Russian Federation, or any foreign person acting as an agent of or on behalf of that Government, engaged in such interference, a list of any senior foreign political figures or oligarchs in the Russian Federation identified under section 241(a)(1)(A) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 131 Stat. 922) who directly or indirectly contributed to such interference.
 (c)Form of reportEach report required by subsection (a) or (b) shall be submitted in unclassified form but may include a classified annex.
 102.Updated report on oligarchs and parastatal entities of the Russian FederationSection 241 of the Countering America's Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922) is amended—
 (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; (2)by inserting after subsection (a) the following:
					
 (b)Updated reportNot later than one year after the date of the enactment of the Defending Elections from Threats by Establishing Redlines Act of 2019, and annually thereafter, the Secretary of the Treasury, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the appropriate congressional committees an updated report on oligarchs and parastatal entities of the Russian Federation that builds on the report submitted under subsection (a) on January 29, 2018, and that includes the matters described in paragraphs (1) through (5) of subsection (a).; and
 (3)in subsection (c), as redesignated by paragraph (1), by striking The report required under subsection (a) and inserting The reports required by subsections (a) and (b). IIDeterring interference in United States elections by the Russian Federation 201.Report on estimated net worth of President Vladimir Putin and other senior foreign political figures of the Russian Federation (a)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than biannually thereafter, the President shall submit to the appropriate congressional committees a report that contains—
 (1)the estimated total net worth of each individual described in subsection (b); and (2)a description of how the funds of each such individual were acquired and how such funds have been used or employed.
 (b)Individuals describedThe individuals described in this subsection are the following: (1)President Vladimir Putin.
 (2)Any other senior foreign political figure of the Russian Federation identified in the report under subsection (a)(1)(A) of section 241 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 131 Stat. 922), or any update to that report under subsection (b) of such section, as added by section 103.
					(c)Form of report; public availability
 (1)FormThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of the report required under subsection (a) shall be made available to the public in pre­com­pressed, easily downloadable versions that are made available in all appropriate formats.
 (d)Sources of informationIn preparing the report required under subsection (a), the President may use any credible publication, database, or web-based resource, and any credible information compiled by any government agency, nongovernmental organization, or other entity provided to or made available to the President.
 (e)Funds definedIn this section, the term funds means— (1)cash;
 (2)equity; (3)any other intangible asset the value of which is derived from a contractual claim, including bank deposits, bonds, stocks, a security (as defined in section 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a))), or a security or an equity security (as those terms are defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))); and
 (4)anything else of value that the Secretary of the Treasury determines to be appropriate. 202.Imposition of sanctions (a)In generalIf the Director of National Intelligence determines under section 101 that the Government of the Russian Federation, or any foreign person acting as an agent of or on behalf of that Government, knowingly engaged in interference in a United States election, the President shall, not later than 30 days after such determination is made, impose the following sanctions:
					(1)Blocking the assets of certain state-owned Russian financial institutions and restricting accounts
 (A)In generalThe Secretary of the Treasury shall impose one or more of the following sanctions on 2 or more entities specified in subparagraph (B):
 (i)Pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), blocking and prohibiting all transactions in all property and interests in property of the entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (ii)Prohibiting, or imposing strict conditions on, the opening or maintaining in the United States of a correspondent account or payable-through account by the entity.
 (B)Entities specifiedThe entities specified in this subparagraph are the following: (i)Sberbank.
 (ii)VTB Bank. (iii)Gazprombank.
 (iv)Vnesheconombank. (v)Rosselkhozbank.
							(2)Prohibition on new investments in energy sector of Russia
 (A)ProhibitionThe President shall prohibit any new investment made in the United States or by a United States person in the energy sector of the Russian Federation or an energy company of the Russian Federation.
 (B)SanctionsThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any foreign person that makes a new investment in the energy sector of the Russian Federation or an energy company of the Russian Federation if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (C)New investment definedNot later than 60 days after the date of the enactment of this Act, the President shall prescribe regulations to define, for purposes of this paragraph, the term new investment in a manner that—
 (i)includes significant upgrades or expansions to projects and construction underway as of the date of the enactment of this Act; and
 (ii)does not include routine maintenance of such projects and construction. (3)Blocking the assets of entities in Russian defense and intelligence sectors (A)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any entity described in subparagraph (B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Entities describedAn entity described in this subparagraph is— (i)an entity that the President determines pursuant to section 231 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525) is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation; or
 (ii)an entity in which an entity described in clause (i) has an ownership interest of 50 percent or more.
 (4)Prohibition on transactions involving certain Russian debtThe Secretary of the Treasury shall, pursuant to such regulations as the Secretary may prescribe, prohibit all transactions within the United States or by a United States person, in—
 (A)sovereign debt of the Government of the Russian Federation issued on or after the date of the enactment of this Act, including governmental bonds; and
 (B)debt of any entity owned or controlled by the Russian Federation issued on or after such date of enactment, including bonds.
						(5)Blocking the assets of senior political figures and oligarchs and exclusion from the United States
 (A)In generalThe President shall impose with respect to any senior foreign political figure or oligarch in the Russian Federation identified under subsection (a)(2)(B) or (b)(2) of section 101 the following sanctions:
 (i)Pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the President shall block and prohibit all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (ii)The President shall deny a visa to, and exclude from the United States, the individual, and revoke in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) any visa or other documentation of the individual.
 (B)Public availability of informationInformation about the denial or revocation of a visa or other documentation under subparagraph (A)(ii) shall be made available to the public.
						(b)Report to Congress
 (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the committees specified in paragraph (2) a report identifying the 5 largest financial institutions owned or controlled by the Government of the Russian Federation, determined by estimated net assets.
 (2)Committees specifiedThe committees specified in this paragraph are— (A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
						(c)Exceptions
 (1)Importation of goodsThe requirement to impose sanctions under subsection (a) shall not include the authority to impose sanctions with respect to the importation of goods.
 (2)Compliance with United Nations Headquarters AgreementSubsection (a)(5)(A)(ii) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
 (3)Activities of NASAThe requirement to impose sanctions under subsection (a) shall not apply with respect to activities of the National Aeronautics and Space Administration.
					(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (e)Extension of period To allow cessation of prohibited businessThe President may extend the 30-day period specified in subsection (a), except with respect to sanctions under paragraph (5) of that subsection, for an additional period not to exceed 180 days if the President certifies to the appropriate congressional committees that the extension—
 (1)is in the national security interest of the United States; and (2)is necessary to enable non-Russian persons impacted by sanctions under subsection (a) to wind down business prohibited as a result of those sanctions.
 (f)National security waiverThe President may waive the application of sanctions under subsection (a) with respect to a person, except sanctions under paragraph (5) of that subsection, if the President submits to the appropriate congressional committees a determination in writing that—
 (1)the waiver is in the vital national security interest of the United States; and
 (2)failing to use the waiver will cause significant adverse harm to the vital national security interests of the United States.
					(g)Suspension
 (1)In generalThe President may suspend sanctions imposed under subsection (a) on or after the date on which the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, the Director of the Central Intelligence Agency, the Secretary of State, the Secretary of the Treasury, and the Attorney General, submits to the appropriate congressional committees and leadership a certification that the Government of the Russian Federation has not engaged in interference in United States elections for at least one Federal election cycle.
					(2)Reimposition
 (A)Reports requiredNot later than 90 days after a suspension of sanctions under paragraph (1) takes effect, and every 90 days thereafter, the President shall submit to the appropriate congressional committees and leadership a report on whether the Government of the Russian Federation is taking measures to—
 (i)improve the oversight of and prosecutions relating to interference in United States elections; and (ii)credibly demonstrate a significant change in behavior and credibly commit to not engaging in such interference in the future.
 (B)ReimpositionIf the President determines under subparagraph (A) that the Government of the Russian Federation is not taking measures described in that subparagraph, the President shall reimpose the sanctions suspended under paragraph (1).
 (h)TerminationThe President may terminate sanctions imposed under subsection (a) on or after the date on which the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, the Director of the Central Intelligence Agency, the Secretary of State, the Secretary of the Treasury, and the Attorney General, submits to the appropriate congressional committees and leadership a certification that—
 (1)the Government of the Russian Federation has not engaged in interference in United States elections for at least 2 Federal election cycles; and
 (2)the President has received credible commitments from the Government of the Russian Federation that that Government will not engage in such interference in the future.
 203.Congressional review of waiver, suspension, and termination of sanctionsSection 216(a)(2) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9511(a)(2)) is amended—
 (1)in subparagraph (A)(i), by inserting or suspend the application of sanctions described in subparagraph (B)(i)(IV)  after subparagraph (B); and (2)in subparagraph (B)(i)—
 (A)in subclause (II), by striking ; or and inserting a semicolon; (B)in subclause (III), by striking ; and and inserting ; or; and
 (C)by adding at the end the following:  (IV)section 202 of the Defending Elections from Threats by Establishing Redlines Act of 2019; and.
 204.Sense of Congress on strategy on coordination with European UnionIt is the sense of Congress that, not later than 180 days after the date of the enactment of this Act, the President should submit to the appropriate congressional committees and leadership a strategy on how the United States will—
 (1)work in concert with the European Union and member countries of the European Union to deter interference by the Government of the Russian Federation in elections; and
 (2)coordinate with the European Union and member countries of the European Union to enact legislation similar to this Act.
				IIIDeterring interference in United States elections by other foreign governments
 301.Briefing on interference in United States electionsNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President, or a designee of the President, shall brief the appropriate congressional committees and leadership on any government of a foreign country, or person acting as an agent of or on behalf of that government, that is determined by the President to have engaged in or to be likely to engage in interference in a United States election.
			302.Sense of Congress on deterrence strategies for interference in United States elections by foreign
 governments of concernIt is the sense of Congress that, not later than 90 days after the date of the enactment of this Act, the President should submit to the appropriate congressional committees and leadership a report that includes—
 (1)a strategy of the President to deter interference in a United States election by the Government of the People’s Republic of China, the Government of the Democratic People’s Republic of Korea, the Government of the Islamic Republic of Iran, and any other foreign government determined by the President to have engaged in or to be likely to engage in interference in a United States election, including any person acting as an agent of or on behalf of such a government;
 (2)proposed sanctions if that government engages in such interference and any authorities the President may require from Congress to impose such sanctions;
 (3)other actions undertaken by Federal agencies or in cooperation with other countries to deter such interference; and
 (4)a plan for communicating such deterrence actions to those governments. 